                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HESHAM ISMAIL                                : CIVIL ACTION
                                             :
              v.                             : NO. 18-2881
                                             :
DS SMITH HOLDINGS, INC., et al.              :


                                           ORDER

      AND NOW, this 19th day of December, 2019, upon careful and independent

consideration of the Plaintiff’s Objections, and after de novo review of the Report and

Recommendation of United States Magistrate Judge Henry S. Perkin, it is ORDERED:



             1. Plaintiff’s Objections [Doc. 40] are OVERRULED.

             2. The Report and Recommendation [Doc. 36] is APPROVED and ADOPTED.

             3. The joint request to enforce settlement by counsel for the Plaintiff and

                   Defendant is granted.

             4. The Settlement Agreement attached to the Magistrate Judge's Report

                   and Recommendation is confirmed and deemed fully enforceable in its

                   entirety.


                                             BY THE COURT:



                                             /s/ Jeffrey L. Schmehl
                                             JEFFREY L. SCHMEHL, J.
